PER CURIAM:
The application is granted. Attorney Cas-key appears to be inextricably involved in the facts of this case and “... is likely to be a necessary witness ...” See Rule 3.7 of the Rules of Professional Conduct. Therefore, he must be disqualified as an advocate in the case. This order does not question or impugn Mr. Caskey’s good faith.
The orders of the court of appeal and the trial court are reversed, the stay is set aside and the matter is remanded for further proceedings.
DENNIS, J., not on panel.